UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6018



REECE COLEMAN WHITING, JR.,

                                            Petitioner - Appellant,

          versus


HARLEY G. LAPPIN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-689-5-BR)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reece Coleman Whiting, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reece Coleman Whiting, Jr., appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Whiting v. Lappin, No. CA-98-689-5-BR (E.D.N.C.

Nov. 12, 1998).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2